DETAILED ACTION

This action is in response to the amendments received on November 15, 2021.

Allowable Subject Matter

Claims 9-14 and 16 are allowed.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose a vehicle electronic control unit water block that comprises a mounting plate having an inlet cut out and an outlet cut out and a first cut out and a second cut out; and a cooling plate having a cooling chamber, a dividing wall and an outer mating surface and a third heat sink fin set and a fourth heat sink fin set thereon, the third and fourth heat sink fin sets are on opposite areas of the dividing wall and correspond to the first and second heat sink fin sets, respectively, and when assembled, the mounting plate is secured to the outer mating surface and rests flush on the dividing wall, defining a first flow channel area, a second flow channel area and a third flow channel area of the cooling chamber, the first flow channel area is shaped like a funnel at the inlet cut out and extends to an end of the dividing wall and the first heat sink fin set and extends within the third heat sink fin set, the second flow channel area is shaped like a dogleg at the outlet cut out and extends to an end of the dividing wall and the second and fourth heat sink fin sets .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747